Case 1:19-cv-04224-JRS-MPB Document 64 Filed 06/08/21 Page 1 of 8 PageID #: 816




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 JAMES PUGH,                                          )
                                                      )
                                Plaintiff,            )
                                                      )
                          v.                          )        No. 1:19-cv-04224-JRS-MPB
                                                      )
 WENDY KNIGHT, et al.                                 )
                                                      )
                                Defendants.           )

                       Order Granting Motions for Summary Judgment
                           and Directing Entry of Final Judgment

        Plaintiff James Pugh, an inmate at Correctional Industrial Facility ("CIF"), brings this

 action pursuant to 42 U.S.C. § 1983 alleging that he has been denied treatment for an injured

 finger. He sues defendants Dr. Savino and Wexford of Indiana, LLC (the "Wexford Defendants")

 and Warden Wendy Knight. The defendants have moved for summary judgment. For the following

 reasons, the motions for summary judgment are granted.

                                    I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). Whether a party asserts that a fact undisputed or

 genuinely disputed, the party must support the asserted fact by citing to particular parts of the

 record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can

 also support a fact by showing that the materials cited do not establish the absence or presence of

 a genuine dispute or that the adverse party cannot produce admissible evidence to support the fact.

 Fed. R. Civ. P. 56(c)(1)(B).
Case 1:19-cv-04224-JRS-MPB Document 64 Filed 06/08/21 Page 2 of 8 PageID #: 817




        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

 2009). The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

 (7th Cir. 2018). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the

 Seventh Circuit Court of Appeals has repeatedly assured the district courts that they are not

 required to "scour every inch of the record" for evidence that is potentially relevant to the summary

 judgment motion before them. Grant v. Trustees of Indiana University, 870 F.3d 562, 572-73 (7th

 Cir. 2017). Any doubt as to the existence of a genuine issue for trial is resolved against the moving

 party. Anderson, 477 U.S. at 255.

        Mr. Pugh did not respond to the Wexford Defendants' motion for summary judgment.

 Accordingly, facts alleged in that motion are deemed admitted so long as support for them exists

 in the record. See S.D. Ind. Local Rule 56-1 ("A party opposing a summary judgment motion must

 . . . file and serve a response brief and any evidence . . . that the party relies on to oppose the

 motion. The response must . . . identif[y] the potentially determinative facts and factual disputes

 that the party contends demonstrate a dispute of fact precluding summary judgment."); Smith v.

 Lamz, 321 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to respond by the nonmovant as mandated by

 the local rules results in an admission"). This does not alter the summary judgment standard, but

 it does "[r]educe[] the pool" from which facts and inferences relative to the motion may be drawn.

 Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).




                                                  2
Case 1:19-cv-04224-JRS-MPB Document 64 Filed 06/08/21 Page 3 of 8 PageID #: 818




                                              II. Facts

        In late August of 2018, while he was working at CIF, an industrial fan fell toward Mr. Pugh

 and he raised his hand to block it, injuring his finger. Dkt. 56-1 p. 21, Pugh Dep. at 81:13-20. He

 was taken to the medical unit where a nurse wrapped his finger and gave him a box of Tylenol. Id.

 p. 11, Pugh Dep. at 39:15-17; Dkt. 56-2 p. 95-97.

        Shortly after the accident, Mr. Pugh's hand was x-rayed and he saw Dr. Savino, who

 examined his hand and provided Mobic for his pain. Id. p. 106-07, 117-19. She also submitted an

 outpatient request for Mr. Pugh to be seen for a surgical evaluation. Id. p. 133-35. The request was

 approved, and Mr. Pugh later saw NP Joseph Hutchinson at Eskenazi Hospital. Id. p. 4-8. NP

 Hutchinson diagnosed Mr. Pugh with bony mallet finger, 1 gave him an extension splint, and

 requested to see him back in three to four weeks. Id. At the follow-up appointment the next month,

 Mr. Pugh's treatment was switched to nighttime splinting only and he was given exercises for his

 hand. Id. p. 20-21.

        Mr. Pugh saw Dr. Savino twice more in the next few months. At each appointment, she

 examined his hand. Id. p. 226, 258. Dr. Savino also ordered pain medication and x-rays, and she

 submitted further outpatient requests for Mr. Pugh to be seen at Eskenazi. Dkt. 56-2 p. 200, 225,

 258. Dr. Mitcheff, Wexford's regional medical director, did not approve the first request, but he

 asked for x-rays, which Dr. Savino ordered. Id. p. 220, 225. Dr. Mitcheff approved Dr. Savino's

 next outpatient request, which included the x-rays. Id. p. 237. At his follow-up at Eskenazi, Mr.




 1
   Mallet finger is "an injury to the thin tendon that straightens the end joint of a finger or
 thumb….[T]his injury can happen … when an unyielding object … strikes the tip of a finger or
 thumb and forces it to bend further than it is intended to go. As a result, you are not able to
 straighten the tip of your finger on your own." American Academy of Orthopedic Surgeons, Mallet
 Finger, https://orthoinfo.aaos.org/en/diseases--conditions/mallet-finger-baseball-finger/ (last
 visited June 7, 2021).
                                                  3
Case 1:19-cv-04224-JRS-MPB Document 64 Filed 06/08/21 Page 4 of 8 PageID #: 819




 Pugh was shown the same exercises for his hand that he was given at his last visit. Id. p. 56. When

 Dr. Savino later requested a further outpatient follow-up, Dr. Mitcheff directed that Mr. Pugh work

 on the recommended exercises with a physical therapist at the prison. Id. p. 435. Mr. Pugh had

 four physical therapy visits in the next two months. Dkt. 56-1 p. 16, Pugh Dep. at 59:12-16.

         After his physical therapy was completed, there is no record that Mr. Pugh complained

 about his pain until a nurse visit in September of 2019. See Dkt. 56-2, p. 294-95. The nurse referred

 Mr. Pugh to Dr. Savino, who examined his hand and ordered naproxen for his pain, repeat x-rays,

 and that he return to the clinic in two weeks for an outpatient request. Id. When Mr. Pugh returned,

 Dr. Savino submitted an outpatient request to have an MRI performed on his right index finger.

 Id. p. 304-09. Dr. Mitcheff responded that Mr. Pugh should instead complete more physical

 therapy and return for further evaluation. Id. p. 313. After four physical therapy visits, Mr. Pugh

 was advised to follow up with the onsite physician. Id. p. 314-16; 321-23.

         When Mr. Pugh next saw Dr. Savino, she evaluated his hand and noted that his range of

 motion had not changed much after the physical therapy. Id. p. 329-30. She submitted another

 outpatient request for an MRI. Id. Dr. Mitcheff denied the MRI and ordered that Mr. Pugh continue

 onsite exercises. Id. p. 337. Dr. Savino submitted another outpatient request a month later which

 was approved. Id. p. 368-69. When Mr. Pugh returned to Eskenazi, the specialist sent him for

 occupational therapy and recommended non-surgical treatment. Id. p. 82-83. Dr. Savino submitted

 an outpatient request for Mr. Pugh to be evaluated by occupational therapy. Id. p. 354. The request

 was approved, but Mr. Pugh refused the visit because he did not want to be exposed to COVID-

 19 at the hospital and be quarantined when he returned to CIF. Dkt. 56-1 p. 19, Pugh Dep. at 72:21-

 73:4.




                                                  4
Case 1:19-cv-04224-JRS-MPB Document 64 Filed 06/08/21 Page 5 of 8 PageID #: 820




           Warden Knight was not directly involved in Mr. Pugh's medical care. Dkt. 56-1, p. 25-26,

 Pugh Dep. at 94:21-95:8. She never prevented him from submitting a complaint, and there is no

 evidence that any of Mr. Pugh's medical requests went to her personally. Id. p. 26, Pugh Dep. at

 97:17-22. There is also no evidence that Warden Knight was aware of his condition or had the

 power to overrule decisions by Mr. Pugh's medical providers. Id. p. 26, Pugh Dep. at 98:7-11,

 99:17-100:5.

                                              III. Discussion

           Mr. Pugh's claims against Dr. Savino, Wexford, and Warden Knight are that they were

 deliberately indifferent to his finger injury in violation of his Eighth Amendment rights. Each seeks

 summary judgment on this claim.

           A. Dr. Savino

           Mr. Pugh alleges in his complaint that Dr. Savino failed to treat him for his finger injury in

 violation of his Eighth Amendment rights.

           "'To determine if the Eighth Amendment has been violated in the prison medical context,

 [the Court performs] a two-step analysis, first examining whether a plaintiff suffered from an

 objectively serious medical condition, and then determining whether the individual defendant

 was deliberately indifferent to that condition.'" Peterson v. Wexford Health Sources, Inc., 986 F.3d

 746, 751 (7th Cir. 2021) (quoting Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir. 2016) (en

 banc)).

           Dr. Savino does not dispute that Mr. Pugh's injured finger was a serious medical condition

 but argues that she was not deliberately indifferent to his condition. "[D]eliberate indifference is

 proven by demonstrating that a prison official knows of a substantial risk of harm to an inmate and

 either acts or fails to act in disregard of that risk." Donald v. Wexford Health Sources, Inc., 982



                                                     5
Case 1:19-cv-04224-JRS-MPB Document 64 Filed 06/08/21 Page 6 of 8 PageID #: 821




 F.3d 451, 458 (7th Cir. 2020) (internal quotations and citations omitted). A defendant must make

 a decision that represents "such a substantial departure from accepted professional judgment,

 practice, or standards, as to demonstrate that the person responsible actually did not base the

 decision on such a judgment." Id. (quoting Sain v. Wood, 512 F.3d 886, 895 (7th Cir. 2008)). See

 also Estelle v. Gamble, 429 U.S. 97, 106 (1976) ("Medical malpractice does not become a

 constitutional violation merely because the victim is a prisoner."). "Disagreement between a

 prisoner and his doctor, or even between two medical professionals, about the proper course of

 treatment generally is insufficient, by itself, to establish an Eighth Amendment violation." Pyles

 v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

        It is undisputed that when Dr. Savino saw Mr. Pugh, she examined his hand and provided

 pain medication and diagnostic testing. She also submitted several requests for Mr. Pugh to be

 seen by orthopedic specialists, many of which were granted. Mr. Pugh saw specialists several

 times, and they ordered physical therapy, which Mr. Pugh received. There is thus no evidence that

 Dr. Savino consciously disregarded a substantial risk of harm to Mr. Pugh or that she substantially

 departed from professional judgment in treating him. Dr. Savino is therefore entitled to summary

 judgment on Mr. Pugh's claims.

        B. Wexford

        Because Wexford acts under color of state law by contracting to perform a government

 function, i.e., providing medical care to correctional facilities, it is treated as a government entity

 for purposes of § 1983 claims. Walker v. Wexford Health Sources, 940 F.3d 954, 966 (7th Cir.

 2019). This means that Mr. Pugh must provide "evidence that a Wexford policy, practice, or

 custom caused" the constitutional violation alleged. Id. A policy, practice, or custom can be shown

 by evidence that (1) the acts alleged resulted from an express "policy statement, ordinance,



                                                   6
Case 1:19-cv-04224-JRS-MPB Document 64 Filed 06/08/21 Page 7 of 8 PageID #: 822




 regulation, or decision officially adopted and promulgated by that body's officers"; (2) the

 deprivation resulted from a governmental "custom" even though the custom had not received

 formal approval. . ."; or (3) the policy or custom was made by an official decision-maker Glisson

 v. Ind. Dept. of Corr., 849 F.3d 372, 379 (2017) (internal quotations omitted).

        Mr. Pugh has submitted no evidence of an express policy promulgated by Wexford's

 officers or of a widespread custom on Wexford's part. Mr. Pugh may be understood to allege that

 Dr. Mitcheff's denials of outpatient referrals show a policy or custom of an official decision-maker.

 But even if Dr. Mitcheff's decisions constituted deliberate indifference, "isolated incidents" such

 as these "do not add up to a pattern of behavior that would support an inference of a custom or

 policy." Shields v. Ill. Dept. of Corr., 746 F.3d 782, 796 (7th Cir. 2014). In fact, it is undisputed

 that Dr. Mitcheff granted several of Dr. Savino's requests. On some occasions, he denied the

 request but asked for additional information or further physical therapy before ultimately

 approving the referral. These occasional denials are not sufficient to show that Wexford had a

 policy of denying care, and Mr. Pugh has presented no evidence regarding any other similar denials

 of care by Wexford. Accordingly, Wexford is entitled to summary judgment.

        C. Warden Knight

        Mr. Pugh alleged in the complaint that Warden Knight knew that he was complaining of

 ongoing pain but denied his grievance and in this way denied him treatment. Warden Knight argues

 that she was not directly involved in Mr. Pugh's medical care. "[I]ndividual liability under § 1983

 . . . requires personal involvement in the alleged constitutional deprivation." Colbert v. City of

 Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted) (citing Wolf-Lillie v.

 Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) ("Section 1983 creates a cause of action based on

 personal liability and predicated upon fault. An individual cannot be held liable in a § 1983 action



                                                  7
Case 1:19-cv-04224-JRS-MPB Document 64 Filed 06/08/21 Page 8 of 8 PageID #: 823




 unless he caused or participated in an alleged constitutional deprivation.... A causal connection, or

 an affirmative link, between the misconduct complained of and the official sued is necessary.")).

 Mr. Pugh admitted at his deposition that he had no evidence that Warden Knight was involved in

 his care or was even aware of it. Accordingly, she is entitled to summary judgment on his claims.

                                           IV. Conclusion

        For the foregoing reasons, the defendants' motions for summary judgment, dkt. [54], and

 dkt. [58], are granted. Judgment consistent with this Order shall now issue.

 IT IS SO ORDERED.




 Date: 6/8/2021




 Distribution:

 JAMES PUGH
 254394
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 CORRECTIONAL INDUSTRIAL FACILITY
 Electronic Service Participant – Court Only

 All Electronically Registered Counsel




                                                  8
